UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6688



KARIM ABDUL AKBAR,

                                            Plaintiff - Appellant,

          versus


SERGEANT MORRIS; OFFICER PRICE,

                                           Defendants - Appellees,

          and

SERGEANT DREW; LIEUTENANT SUESS; GENE BARBER;
C. B. COOKE; DARLENE WHITE; MRS. THOMPSON;
MRS. DIXON, Nurse; CHARLES HILL; OFFICER
TAYLOR; J. C. PINION; MS. BROWN; TALMADGE
BARNETT; HAZEL KEITH; LYNN C. PHILLIPS; GARY
T. DIXON; LARRY DAVIS; LIEUTENANT GRIMES;
SERGEANT VANCE; SERGEANT BEALE, Correctional
Officer; MS. MILBURNE; OFFICER GREENE; OFFICER
KING; LIEUTENANT WATSON, Correctional Officer;
OFFICER PLYBON; OFFICER REMBRANT; SERGEANT
MONROE; SERGEANT JACKSON; SUPERINTENDENT
FRENCH; LIEUTENANT MOORE; LIEUTENANT ASKEW,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-628-5-H)


Submitted:   September 9, 1997        Decided:   September 24, 1997
Before ERVIN, HAMILTON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karim Abdul Akbar, Appellant Pro Se. William Dennis Worley, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Akbar v. Morris, No. CA-95-
628-5-H (E.D.N.C. Apr. 22, 1997). We deny Appellant's motion for
appointment of counsel. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED




                                2